On application for rehearing, counsel has called our attention to the verbiage of that part of our decree ordering "that the executory proceedings instituted by the mortgage creditor be quashed, that the writ of seizure and sale be set aside."
Counsel construe this to mean that we have annulled, made void, or set at naught the executory proceeding. The language of the decree is susceptible of that construction. But it was not meant that such interpretation be placed upon it. What we meant was that the *Page 915 
proceedings be temporarily suppressed or suspended and that the execution of the writ of seizure and sale be set aside only for the time being or stayed.
We ordered that all payments be made to the "mortgagee." Counsel call our attention to the fact that the mortgage is for $2,000, and that the holder of one note of the series has not instituted foreclosure proceedings. We overlooked this fact. The owner of the note who has not sought to foreclose is not entitled to any part of the amount which the debtor is ordered to pay monthly. For that reason we should have ordered that the payments be made to the seizing creditor direct, instead of to the mortgagee, and our decree is now corrected so as to make them so payable.
As thus explained and corrected, our decree is correct. Rehearing refused.